DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blease et al. (US 2003/0051633).
	Regarding claims 1-2, 5, 10, 13, 15 and 18
Blease teaches a magenta ink using acid red dyes (abstract).
Blease teaches that a black colorant may be used in combination (i.e. mixture requiring mixing, and an exclusive combination of dyes) with the dye mixture (0056)

The amount of dye and the range of the ratio of red or magenta dye to black dye overlaps with the claimed ratio, as such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 3-4, 11-12 and 17
Blease teaches that as the black dye, that direct black 19, direct black 154, and direct black 168 may be used. (paragraph 0030). It is noted that these are all azo direct black dyes.
Regarding claim 6
Blease teaches the use of magenta anthrapyridone dye with at least one of a list of red dyes (abstract). As such Blease appears to teach the use of two or more dyes. However, even if Blease does not teach the use of two or more red dyes explicitly the selection of two or more reds dyes is seen as obvious because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Regarding claims 7, 14 and 19
Blease teaches the use of a humectant (paragraph 0062), the use of water-miscible organic solvents and that these solvents can help the ink penetrate the substrate (i.e. penetrant) (paragraph 0064), the use of a surfactant (paragraph 0066), and water (abstract).
Regarding claims 8 and 20
Blease teaches a magenta dye (paragraph 0027), a cyan dye (paragraph 0028), and a yellow dye (paragraph 0029). It would be obvious to make an ink set of these three colors for printing color images.
Regarding claim 9
Whether the red and black dye are first mixed then added to the other ingredients to form the ink, or whether they are each individually added directly to the ink is seen as obvious, absent any evidence of new or unexpected results, as it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Response to Arguments
	Applicants argue against the prior art rejection(s). 

	Applicants argue that none of the examples or claims illustrate anything other than a mixture of red and magenta dye. This is not persuasive as a reference is good for all that it teaches, and is not limited to preferred embodiments, specific examples, or explicitly claimed features. Further, Blease clearly teaches or suggest the use of different dyes with a magenta dye, and teaches that one of the dyes may be a black colorant.
	Applicants argue a distinction between mixture and combination, but use combination to describe a mixture within the instant claims. As such the distinction is not persuasive. Further, it is noted that paragraph 0056 teaches that commercially available black colorants can be used in combination with the dye mixture employed by the invention, and paragraph 0061 teaches that  In general, the above dyes comprise from about 0.2 to about 10 %...by weight of the ink jet composition. In the composition, the dye mixture comprises from about 70 to 99%...by weight of said water soluble, magenta anthrapyridone dye. This clearly suggest that a black colorant may be combined with the dye mixture of the ink comprising mainly magenta anthrapyridone dye, with minor amounts of other dyes.
	Applicants appear to suggest that Blease teaches that all of the dyes must be combined into a dye mixture. This is not persuasive, as the paragraphs preceding 
Applicants argue that claims 1 and 15 provide a magenta dye-based ink composition that consists of a mixture.  This is only half the story as the claims recite, “a magenta dye-based ink composition comprising a dye mixture consisting of…” The use of the comprising language does not exclude the addition to the ink of any additional dye, it only prevents it from being in a dye mixture at best. Further, whether the dyes are mixed then added to the base to make the ink or are individually added to the base to form the ink does not further define the ink itself, but only a product-by-process limitation on making the ink, and applicants have demonstrated no evidence of new or unexpected results by first mixing the dyes to form a dye mixture before adding to other components to make an ink.
Applicants argue the term exclusive combination. While fully considered, these arguments are not persuasive. The claims use comprising language, with does not exclude any other dyes being present in the ink.
	Applicants argue that paragraph 0065 of the instant specification shows unexpected results. This is not persuasive as even having black dye with the red dye did not meet the desired properties (see Table 4).
Applicants’ arguments about combinations versus mixtures is understood, however, the reference teaches an ink jet composition, and not an ink set in paragraph 0061.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above and in previous responses to arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734